OPINION
PER CURIAM.
Relator has sought postconviction relief under Tex.Code CRim. P. Ann. art. 11.07 (Vernon Supp.1999-2000). In response to relator’s application for writ of habeas corpus, the trial court signed an order on December 21, 1999 ordering the attorney who represented relator in the criminal proceeding against him to file an affidavit.
In this mandamus proceeding, relator complains that the attorney has not filed such an affidavit and asks this Court to order the attorney to do so. This Court has no mandamus jurisdiction over the attorney. See Tex. Gov’t Code Ann. § 22.221 (Vernon Supp.2000). Accordingly, the petition for writ of mandamus is dismissed.